DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected without traverse the composition species of claims 65-73 and 75-92 in the reply filed on December 20, 2021. Claims 96-112 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and claims 74 and 93-95 as drawn to nonelected subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 20, 2021.

Status of the Claims
Acknowledgement is made of the response filed on April 4, 2022.  In that response, among the non-withdrawn claims, claims 65, 72, and 78  were amended and claims 83, 86-88, 90, 97, and 100 were cancelled.  Claims 65-82, 84, 85, 89, 91, and 92 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 65-70, 76, 77, 79-82, 84, 85, 89, 91, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Sarrazin (US 2010/0174000) in view of Woolf (Woolf, A., et al., 2. Avocado Oil, Article · December 2009 DOI: 10.1016/B978-1-893997-97-4.50008-5).
Regarding claims 65-70, 75-77, 79-82, 84, 91, and 92, Sarrazin teaches an ophthalmic oil-in-water emulsion composition comprising water, at least one oil including oils of avocado and castor bean that makes up an oil phase of 0.5% to 3% by weight, a surfactant at 0.01 to 0.1% by weight such as 0.1%, and a thickener (title; abstract; paras.0039-40; claims 21, 32, 33).   Sarrazin specifically teaches Pemulen® (para.0026; claim 30) for viscosity enhancer or thickener, “whose concentration will depend on the thickener used and the application in question” (para.0061).  Sarrazin expressly teaches polysorbate 80 (paras.0008, 0022, 0071; claim 24), celluloses (para.0024; claim 27), glycerin and tonicity agents (paras. 0034, 0037; claim 36), other vegetable oils such as those in instant claims 76 and 91 (claim 32), preservatives or biocidal agents (para.0034).  The composition has a gel consistency (para.0025) and can be an artificial tear (para.0041).  Sarrazin’s oil phase is taught by weight percentage; however the range of 0.5% -3% by weight would overlap about 0.05% (w/v) recited.  
Sarrazin does not specifically teach an example composition comprising the combination of avocado and castor oils and the concentrations of the oils, surfactant, and thickener in present claims 65, 68-70, 73, and 82, 84, 85, and 89.  
Woolf discusses known cosmetic applications and skin health benefits of avocado oil (title; abstract;  pp.74, 113).  Its “main use …is the cosmetics industry, where it is highly valued for its beneficial effects on skin” (p.74).  The present claims recite “for applying to an eye or eyelid or skin near the eye…”.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare Sarrazin’s oil-in-water emulsion compositions comprising about 0.05% to about 0.3% (w/v) avocado oil and about 0.05% to about 0.25% (w/v) castor oil, along with surfactants and thickeners.  The skilled person would have been taught to do so because Sarrazin expressly teaches both avocado and castor oils and using more than one oil, and Woolf teaches that avocado oil had been used in topical applications.  
Regarding the concentrations of the oils, surfactant, and thickener, the skilled artisan would have recognized the relative concentrations as result-effective variables that affect the efficacy, consistency, and other features of the composition.  For result-effective variables, in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  See MPEP § 2144.05 (II) (citations omitted).  

Claims 65-73, 75-82, 84, 85, 89, 91, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Sarrazin (US 2010/0174000) in view of Woolf (Woolf, A., et al., 2. Avocado Oil, Article · December 2009 DOI: 10.1016/B978-1-893997-97-4.50008-5) as applied to claims 65-70, 76, 77, 79-82, 84, 85, 89, and 92 above, and further in view of Vehige (US 2013/0090308).
Sarrazin does not specifically disclose the celluloses and combinations in claims 71, 72, and 78.  Claim 91 depends from claim 78, however as discussed above Sarrazin teaches these oils.  Claim 75 depends from claims 72 and 73, and Sarrazin teaches preservatives. 
Vehige is drawn to ophthalmic compositions and methods useful to treat dry eye, and teaches (entire document, esp. title; abstract; Tables 1-3; claims 1-11) combining the following:
Water;
Castor oil, about 0.05-0.5%, about 0.1-0.2%, or about 0.175% w/w;
Olive oil, about 0.005-1 %, about 0.01-0.2%, or about 0.075% w/w;
Glycerin, about 0.2-5%, about 0.5-2%, or about 1.0% w/w;
Polyoxyethylene (80) sorbitan monooleate, about 0.1-2%, about 0.3%-0.7%, or about 0.5% w/w;
A C10-30 alkyl acrylate crosspolymer, about 0.02-0.5%, about 0.05-0.2%, or about 0.1 % w/w;
Carboxymethylcellulose sodium (low viscosity), about 0.1-2%, about 0.3%-0.7%, or about 0.5% w/w;
Boric acid, about 0.02-2%, about 0.5-0.7%, or about 0.6% w/w; and
Preservatives (para.0018), about 0.0001% w.w to about 25% w/w, or from about 0.002% w/w to about 0.05% w/w, or from about 0.005% w/w to about 0.02% w/w, or about 0.01 % w/w.
Vehige teaches boric acid concentration of about 0.02% to about 2% w/w (claim 5), various celluloses such as HPMC (paras.0015, 0020), and other suitable preservatives (para.0017).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sarrazin and Vehige       as recited in the instant claims. The skilled person would have been motivated to do so because both references are drawn to oil-in-water emulsion compositions comprising vegetable oils including castor oil, and Vehige teaches using the combinations of excipients and their suitable concentration ranges.  As noted above selecting a relative concentration of each oil and excipient within prior art knowledge would have been within the realm of experimentation.  For result-effective variables, in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  See MPEP § 2144.05 (II) (citations omitted).   

Response to Arguments
Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive. Applicant argues that the skilled person would not have had a reasonable expectation of success in arriving at the claimed range in view of Sarrazin because the oils that it teaches are not equivalents as evidenced by Simmons, Dutok, Said, Jeong, and Adams.  (Remarks, 10-12, April 4, 2022.)  
In response the Office acknowledges that the references relied on discourage combination of castor and olive oils, support that edible (excepting castor) oils are not necessarily functional equivalents, and that castor oil has “exhibited the most in vitro cell toxicity” according to Said.  However as Woolf evidences that for avocado oil, its “main use …is the cosmetics industry, where it is highly valued for its beneficial effects on skin” (p.74).  Therefore the references discourage oils other than avocado oil is less relevant.  Furthermore while Said may have reported in vitro toxicity and some instances of adverse events, Sarrazin teaches using a combination of oils.  Therefore the skilled person would have known to experiment within its ranges to formulate a combination that is suitable for Sarrazin’s “ophthalmic or dermocosmetic use” (abstract).
Applicant next argues that applicant has provided evidence of criticality of the claimed range, namely via Formulation U (as compared to Formulation T comprising 0.1 % w/v of avocado oil alone) which exhibited greater clarity and slightly decreased viscosity.  (Remarks, 12, April 4, 2022.)
In response it is noted that the evidence of non-obviousness must be reasonably commensurate in scope with the claimed invention.  MPEP § 2145 (citations omitted).  It is agreed that Formulation U contained both avocado and castor oils, each at 0.05 % w/v, which is near the low ends of the ranges for each oil in claim 65.  The disclosure does not appear to include the clarity and viscosity data for any other formulation tending to support the ranges recited in the instant claims.  
Applicant further argues that the skilled person would not have had a reasonable expectation of success in arriving at the claimed range in view of Sarrazin because, as Simmons evidences, “substituting a small portion of a castor oil …with a partial castor oil, partial olive oil…unexpectedly lead to safety and tolerability issues.” (Remarks, 13.)
As noted above, Woolf establishes prior art use of avocado oil on topical applications.  Furthermore, assuming arguendo that similarly unexpected safety and tolerability issues arise from partial substitution with avocado oil, such unpredictability only underscores the inadequacy of Formulation U alone in supporting any range beyond the single relative concentrations of the oils in Formulation U.  Claim 65 also recites “at least one additional component selected from…” a multitude of excipients, each of an unspecified concentration, which would further affect the composition properties.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 65-82, 84, 85, 89, 91, and 92 are provisionally rejected on the ground of nonstatutory double patenting as being , unpatentable over claims 74, 78, 87, 89, 90, 92-94, 96, 101-103, 105, and 106 (December 20, 2021) of copending Application No. 15/680,998 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each,  other because both claim sets are drawn to compositions for applying to the eye or eyelid of a human comprising: water, a hydrophobic phase comprising overlapping concentration ranges of each of avocado oil and castor oil (e.g., claims 63, 75, 87, 89), said hydrophobic component being effective to beneficially treat dry eye syndrome; and at least one component selected from the group consisting of: an emulsifier component, a surfactant component, a tonicity component, a polyelectrolyte component, an emulsion stability component, a viscosity-inducing component, a demulcent component, an anti-oxidant component, a pH adjustment component, a buffer component, and a preservative component.  The present claims recite a broader range of the oils and therefore the ‘998 application’s claims anticipate them.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive. Applicant argues that the ‘998 application’s claims “may or may not further comprise castor oil…”.  (Remarks, 14.)
As noted above, the rejection is over claims 74, 78, 87, 89, 90, 92-94, 96, 101-103, 105, and 106 (December 20, 2021) of copending Application No. 15/680,998 (reference application), all of which require castor oil.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615